We have several times said, and we repeat it here, that the same rules of law governing the admission of other testimony in other criminal cases are alike applicable to cases involving violations of the prohibition statutes. Defendants should not be convicted upon evidence which does not connect them with the crime charged, and wherever this is done this court does not hesitate to so hold. But where there is legal evidence from which the jury can by fair inference find the defendant guilty, this court has no right to disturb the verdict. Whether there is such evidence is a question of law; its weight and probative force is for the jury.
We have examined the evidence in this case and find every element of proof necessary to support the verdict.
The remarks of the solicitor are as follows: "Ed Morgan was up there resisting the officers on the public highway." The testimony upon which this statement was based was: "When I first stopped the defendant, I started to get on his car, and they pushed me back off it and refused to let me search the car and went off." In ruling on the objection, the court stated to the jury what the evidence was. As presented by the record, we cannot see that the remark, even if error, is sufficient upon which to predicate a reversal.
The various rulings of the court upon the admission of testimony were without error.
Let the judgment be affirmed.
Affirmed.